—Order unanimously reversed on the law without costs, motion denied and cross motion granted in accordance with the following Memorandum: The court should have granted defendant’s cross motion to dismiss the complaint pursuant to CPLR 3016 (c) in this matrimonial action. Plaintiff failed to specify in the complaint "the time and place of each act complained of’ (CPLR 3016 [c]), and that failure cannot be cured by providing that information in a bill of particulars (see, Miglio v Miglio, 147 AD2d 460; Kapchan v Kapchan, 93 AD2d 880; Pustilnik v Pustilnik, 24 AD2d 868). The complaint is dismissed with leave to replead within 20 days of service of a copy of the order of this Court with notice of entry. (Appeal from Order of Supreme Court, Kings County, Rigler, J. — Dismiss Complaint.) Present — Denman, P. J., Pine, Lawton, Callahan and Davis, JJ.